Hall, Judge.
This is an appeal and a cross appeal from orders denying a summary judgment for both the plaintiff and the defendant. The trial judge certified that both orders should be subject to review. A passenger sued the owner-driver, alleging gross negligence, after the car hit a telephone pole. Both parties had been drinking beer over a period of several hours, but both denied intoxication. There being a genuine issue on the material facts as to negligence, including the related issues of assumption of risk, lack of ordinary care for one’s own safety and comparative negligence, the trial court did not err in denying both motions for summary judgment. Stukes v. Trowell, 119 Ga. App. 651 (168 SE2d 616), certiorari denied 119 Ga. App. 890; Trussell v. Lawrence, 120 Ga. App. 39 (169 SE2d 611).

Judgment affirmed.


Jordan, P. J., concurs. Whitman, J., concurs specially.